DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 04/28/2020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-18 are  allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia,  a means for avoiding overcharging the mobile devices or batteries inductively, wherein, when one or more of the mobile devices or batteries are placed in proximity to the base unit having one or more primary coils, each primary coil having a generally planar shape so that when a current is passed through the primary coil a magnetic field is generated in a direction substantially perpendicular to the plane of the primary coil, the perpendicular magnetic field is used to inductively generate a current in the secondary coils or receivers associated with the mobile devices or batteries, to charge or power the mobile devices or batteries in a manner that avoids overcharging of the mobile devices or batteries, wherein different mobile devices or batteries have different charging characteristics or battery capacity associated therewith; and wherein the base unit operates to one or more detect, identify, or authenticate the mobile devices or batteries with the base unit, determine, and activate, a selection of the one or more primary coils in proximity or alignment with the secondary coils or receivers associated with the mobile devices or batteries, and communicate information to provide power transfer to the mobile devices or batteries, via the selection of the one or more primary coils in alignment or proximity to each of the mobile devices or batteries. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
 	Claim 10 recites,  inter alia, providing a means for avoiding overcharging the mobile devices or batteries inductively, --39--Atty Dkt No. AFPA-01007US3 PATENT wherein, when one or more of the mobile devices or batteries are placed in proximity to the base unit having one or more primary coils, each primary coil having a generally planar shape so that when a current is passed through the primary coil a magnetic field is generated in a direction substantially perpendicular to the plane of the primary coil, the perpendicular magnetic field is used to inductively generate a current in the secondary coils or receivers associated with the mobile devices or batteries, to charge or power the mobile devices or batteries in a manner that avoids overcharging of the mobile devices or batteries, wherein different mobile devices or batteries have different charging characteristics or battery capacity associated therewith; and wherein the base unit operates to one or more detect, identify, or authenticate the mobile devices or batteries with the base unit, determine, and activate, a selection of the one or more primary coils in proximity or alignment with the secondary coils or receivers associated with the mobile devices or batteries, and communicate information to provide power transfer to the mobile devices or batteries, via the selection of the one or more primary coils in alignment or proximity to each of the mobile devices or batteries. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859